liDENNIS, Justice,
adding additional reasons.
The majority is correct in stating that if, after less-intrusive discovery means are exhausted, the defendant still maintains that it is entitled to additional discovery and the trial court agrees, then the trial judge should modify the protective order accordingly.
I write separately, however, in order to state that if such additional discovery involves work-related documents which the plaintiff/attorney claims are privileged or confidential, then the trial judge should direct the plaintiff/attorney to submit these requested documents to the court. The trial judge should then inspect the submitted documents in camera and make particularized rulings on their discoverability.